DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 6-9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito et al. (6,933,544 or PCT/JP03/0043) in view of Fujishima et al. (2002/0145172).
Regarding claim 1, Saito et al. teach in figure 13A and related text a field effect transistor, comprising:
an active region 3; 
a source electrode 5 in electrical contact with said active region; 
a drain electrode 4 in electrical contact with said active region; 
a gate 6 in electrical contact with said active region, said gate between said source electrode and said drain electrode; 
a spacer layer 7 on at least a portion of said gate electrode and at least a portion of the surface of said active region between said gate and said source electrode;

at least one conductive bus (wire) having a longitudinal axis extending substantially perpendicular to said field plate and said gate, said at least one conductive bus electrically connecting said field plate to said source electrode, said at least one conductive bus (wire) directly on (i.e. directly above) and covering less than all of said spacer layer between said gate and source electrode.
 
Although Saito et al. teach that the field plate 8 is directly connected to source electrode 5 via one conductive bus (wire), Saito et al. do not explicitly state that said at least one conductive bus (wire) is formed in order to be on (or directly on) said spacer layer.
Fujishima et al. teach in figure 20 (see also figure 22) and related text that field plate FP2 is directly connected to source electrode 11 via one conductive bus (the vertical part of FP2) such that the at least one conductive bus FP2 is formed on, and directly on, a spacer layer which is located on at least a portion of said gate electrode 9 and at least a portion of the surface of said active region between said gate and said source electrode 11.
Fujishima et al. and Saito et al. are analogous art because they are directed to semiconductor devices having field plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of Saito et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to connect the field plate to the source electrode via one conductive 
Regarding claim 4, Saito et al. teach in figure 13A and related text that said at least one conductive bus covers less than half of a total area of said spacer layer between said field plate and said source electrode.
Regarding claim 6, Saito et al. teach substantially the entire claimed structure, as applied to claim 1 above, except using a passivation layer on said field plate and said spacer layer.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a passivation layer on said field plate and said spacer layer in the device of Saito et al. in order to protect the transistors by using conventional interlayer dielectric.
Regarding claims 7-8, Saito et al. teach in figure 13A and related text that said field plate is disposed between said gate and said drain electrode and spaced a distance from said gate, and

Regarding claim 9, Saito et al. teach in figure 13A and related text that said field plate is disposed at least partially between said gate and said drain electrode and overlaps only a portion of said gate.
Regarding claim 20, Saito et al. teach in figure 13A and related text that said field plate 8 is laterally separated from said gate 6.  


Claims 2-3, 10, 12, 14-17, 23 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito et al. (6,933,544 or PCT/JP03/0043) and Fujishima et al. (2002/0145172, as applied to the claims above, and further in view of Green et al. (2004/0021182).
Regarding claim 10, Saito et al. teach in figure 13A and related text a field effect transistor, comprising: 
an active region 3; 
a source electrode 5 in electrical contact with said active region; 
a drain electrode 4 in electrical contact with said active region; 
a gate 6 in electrical contact with said active region, said gate between said source electrode and said drain electrode; 

a field plate 8 on said spacer layer such that said field plate is separated from said gate by said spacer layer, said field plate disposed at least partially between said gate and said drain electrode; and 
at least one conductive path (wire) providing an electrical connection between said field plate and said source electrode, said at least one conductive path directly on (i.e. directly above) and covering less than all of said spacer layer between said gate and said source electrode, 
wherein said at least one conductive path comprises a conductive bus, said conductive bus having a longitudinal axis extending between said field plate 8 and said source electrode5  on said active region 3.

Although Saito et al. teach that the field plate 8 is directly connected to source electrode 5 via one conductive bus (wire), Saito et al. do not explicitly state that said at least one conductive bus (wire) is formed in order to be on (or directly on) said spacer layer.
Saito et al. also do not teach that said at least one conductive path comprises a plurality of conductive buses. 
Fujishima et al. teach in figure 20 (see also figure 22) and related text that field plate FP2 is directly connected to source electrode 11 via one conductive bus (the vertical part of FP2) such that the at least one conductive bus FP2 is formed on, and directly on, a spacer layer which is located on at least a portion of said gate electrode 9 and at least 
Green et al. teach in figures 2-3 and related text (see paragraph [0021] “By electrically connecting the field plate 40 to the source 10 at various locations 47 across the field plate finger 40, the voltage of the field plate 40 at each location 47 is maintained”) that field plate 40 is connected to the source 10 at various locations 47 across the field plate finger 40.

Green et al., Fujishima et al. and Saito et al. are analogous art because they are directed to semiconductor devices having field plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of Saito et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to connect the field plate to the source electrode via one conductive bus, as taught by Fujishima et al., and to form said at least one conductive path comprises a plurality of conductive buses, as taught by Green et al., in Saito et al.’s device, such that said at least one conductive bus (wire) is on (or directly on) said spacer layer in order to simplify the processing steps of making the device by providing conventional electrical connection between said at least one conductive bus and the source electrode, in order to provide better protection to the gate, in order to provide electrical connection between the field plate and the source electrode, and in order to provide better electrical conductivity between the field plate and the source electrode, respectively, as required to operate the device of Saito et al.

Regarding claims 2-3, the combined device includes at least one conductive bus comprising a plurality of conductive buses, and wherein at least one of said plurality of conductive buses has a longitudinal axis that extends between said field plate and said source electrode on said active region and extends on said spacer layer such that said spacer layer is between an upper surface of said gate and said at least one of said plurality of conductive buses.
Regarding claim 12, the combined device includes plurality of conductive buses comprising two conductive buses.

Regarding claim 14, Saito et al. teach in figure 13A and related text that said at least one conductive path covers less than half of a total area of said spacer layer between said field plate and said source electrode. 

Regarding claim 15, Saito et al. teach in figure 13A and related text substantially the entire claimed structure, as applied to claim 10 above, except using said gate as gamma-shaped such that it comprises a horizontal portion and a vertical portion.
Saito et al. teach in figure 2 and related text using gate 6 as gamma-shaped such that it comprises a horizontal portion and a vertical portion.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use Saito et al.’s gate as gamma-shaped such that it comprises a horizontal portion and a vertical portion, as taught by the embodiment of figure 2, in 

Regarding claim 16, Saito et al. teach in figure 13A and related text that a space remains between said horizontal portion of said gate and said spacer layer between said gate and said source electrode.

Regarding claim 17, Saito et al. teach substantially the entire claimed structure, as applied to claim 15 above, except said horizontal portion of said gate extends toward said source electrode.
Green et al. teach in figure 1 and related text a T shaped gate 30.
Green et al. and Saito et al. are analogous art because they are directed to semiconductor devices having field plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of Saito et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form prior art’s gate as a T shaped gate, as taught by Green et al., such that said horizontal portion of said gate extends toward said source electrode, in order to improve the device characteristics by using the well-known T shaped gate.
Regarding claim 23, Saito et al. teach in figure 13A and related text that said field plate 8 is laterally separated from said gate 6.  



Regarding claim 25, Saito et al. teach in figure 13A and related text a field effect transistor, comprising: 
an active region 3; 
a source electrode 5 in electrical contact with said active region; 
a drain electrode 4 in electrical contact with said active region; 
a gate 6 extending in a first direction in electrical contact with said active region, said gate between said source electrode and said drain electrode; 
a spacer layer 7 on at least a portion of said gate and at least a portion of a surface of said active region between said gate and said source electrode; 
a field plate 8 extending in the first direction on said spacer layer between said gate and said drain electrode, wherein at least a portion of said field plate overlaps said gate; and
a conductive bus (wire) connecting said field plate to said source electrode,
wherein said conductive bus extends between said field plate and said source electrode on said active region of the field effect transistor, and wherein said conductive bus has a longitudinal axis that extends in a second direction that crosses said first direction.


Saito et al. also do not teach that said at least one conductive path comprises a plurality of conductive buses, and wherein respective ones of said plurality of conductive buses are separated from one another in said first direction and have a longitudinal axis that extends in a second direction that crosses said first direction.
Fujishima et al. teach in figure 20 (see also figure 22) and related text that field plate FP2 is directly connected to source electrode 11 via one conductive bus (the vertical part of FP2) such that the at least one conductive bus FP2 is formed on, and directly on, a spacer layer which is located on at least a portion of said gate electrode 9 and at least a portion of the surface of said active region between said gate and said source electrode 11.
Green et al. teach in figures 2-3 and related text (see paragraph [0021] “By electrically connecting the field plate 40 to the source 10 at various locations 47 across the field plate finger 40, the voltage of the field plate 40 at each location 47 is maintained”) that field plate 40 is connected to the source 10 at various locations 47 across the field plate finger 40.
Green et al., Fujishima et al. and Saito et al. are analogous art because they are directed to semiconductor devices having field plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of Saito et al. because they are from the same field of endeavor.


Regarding claim 26, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have said plurality of conductive buses cover less than half of a total area of said spacer layer between said field plate and said source electrode in prior art’s device in order to adjust the electrical characteristics of the device according to the requirements of the application at hand.




Response to Arguments
1.	Applicants argue that the claimed limitations of “at least one conductive bus having a longitudinal axis extending substantially perpendicular to said field plate and said gate”, as recited in claim 1, “are not disclosed or suggested by the cited references”, because “nowhere in Saito's Claim 1 is there a portion that would appear to be capable of being interpreted as a conductive wire that is perpendicular to Saito's recited field plate. In fact, Saito's FIG. 13B would appear to foreclose such an interpretation”. 

1.	Figure 1 of Saito et al. clearly depicts direct electrical connection between field plate 8 and source electrode 5.  Said electrical connection appears to be a wire.
However, regardless of what type of connection is established between field plate 8 and source electrode 5 in Saito et al.’s device, an artisan forming said device would use some kind of direct electrical connection between field plate 8 and source electrode 5.  Said electrical connection can be called “conductive bus” since it provides electrical connection between two elements.

	2.	Applicants argue that Saito does not teach that “the at least one conductive bus has a longitudinal axis that extends substantially perpendicular to both the field plate and said gate”. 
Applicants further ague that “Should this interpretation with respect to Saito be maintained in a subsequent Office Action, Applicants respectfully request that the 
 
 	2.	Saito teaches that “the at least one conductive bus has a longitudinal axis that extends substantially perpendicular to both the field plate and said gate”, because the at least one conductive bus (the wire) has a longitudinal axis that extends (at least part thereof) substantially vertically (i.e. perpendicular) to both the field plate 8 and said gate 6 since both the field plate 8 and said gate 6 are horizontally formed.
 
3.	Applicants argue that “the cited portions of Fujishima do not disclose or suggest the recitations of Claim 1 including, at least, "at least one conductive bus having a longitudinal axis extending substantially perpendicular to said field plate and said gate”, because “The cited portion of Fujishima recites a continuous metal film FP2 that extends between and substantially parallel with Fujishima's gate (shown by S and R portions). This configuration does not disclose or suggest both a field plate and at least one conductive bus having a longitudinal axis extending substantially perpendicular to the field plate and a gate”.

3.	Although part of metal film FP2 extends between and substantially parallel with Fujishima's gate, another part of metal film FP, which is identified as “h1,” extends substantially perpendicular to Fujishima's gate, as required by the claims.


 
 	4.	Green teaches in paragraph [0021] that “By electrically connecting the field plate 40 to the source 10 at various locations 47 across the field plate finger 40, the voltage of the field plate 40 at each location 47 is maintained”.  This means that Green teach that said at least one conductive path comprises a plurality of conductive buses (the conductive elements located between locations 47 at field plate 40 and the source electrode 15) and wherein each of said conductive buses having a longitudinal axis extending between said field plate 40 and said source electrode 15.  
Regarding applicants’ argument that “locations 47 are specifically defined to be outside the active area of the device (area 210)”, it is correct that locations 47 are located outside the active area of the device (area 210).  However, figure 3 depicts that part of field plate 40 is located in inactive region 220 so that it can be electrically connected to the source electrode 10. Since part of field plate 40 is located on active region 210, then Green teaches that each of said conductive buses having a 
Furthermore, Green is not required to teach that each of said conductive buses having a longitudinal axis extending between said field plate and said source electrode on said active region.  Saito et al. already teach that a conductive bus having a longitudinal axis extending between said field plate and said source electrode on said active region.  Green is only cited to teach an artisan that plurality of conductive buses can be used instead of one conductive bus.
 
	5.	Applicants argue regarding claim 3 that Green does not teach that at least one of the plurality of conductive buses extends on said spacer layer such that said spacer layer is between an upper surface of said gate and said at least one of said plurality of conductive buses”, because “Green expressly indicates that its connector 45 (alleged to correspond to the conductive bus of the claim) is expressly shown to be formed below Green's gate 30”.

	5.	The combined device of Saito et al. and Fujishima et al. teaches that a conductive bus extends on said spacer layer such that said spacer layer is between an upper surface of said gate and said conductive bus. Green was not cited to teach an artisan that a conductive bus extends on said spacer layer such that said spacer layer is between an upper surface of said gate and said conductive bus. Green was cited to teach an artisan that plurality of conductive buses can be used instead of one conductive bus.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
1/9/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800